DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-11, 18, 19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: Although prior art teaches a tubular lens holder configured to support a lens wherein; a frame that has a base including a bottom plate that-expands expanding orthogonal to an optical axis of the lens and a base side wall with an outer surface [[that]] which base side wall extends parallel to the optical axis of the lens  so as to surround a periphery of the lens holder, and a cover including a cover side wall with an inner surface so as to surround, around the outer surface of the base side wall,  prior art fails to simultaneously teach, the planar magnetic member has an inner side surface that is fixed to the outer surface of the base side wall, an outer side surface that is closely attached to the inner surface of the cover side wall, and an upper fixing portion bent from an upper end of the planar magnetic member: and the upper opposite end of the elongated support member is fixed to the upper fixing portion of the planar magnetic member so as to be supported by the planar magnetic member that is held between the outer surface of the base side wall and the inner surface of the cover side wall at both the inner side surface and the outer side surface of the planar magnetic member, as claimed in claim 1, 18, 19 ;

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOURNEY F. SUMLAR
Examiner
Art Unit 2872

08 October 2021



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872